Exhibit 10.29

Execution Version

CONFIDENTIAL

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT HAS BEEN OMITTED

BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF

PUBLICLY DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN NOTED IN THIS

DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.

 

AMENDMENT NO. 1 TO THE DEVELOPMENT AND LICENSE AGREEMENT

This Amendment No. 1 to the Development and License Agreement (“Amendment”) is
entered into as of October 7, 2019 (“Amendment Effective Date”) by and between
Pfenex Inc., a Delaware corporation (“Pfenex” or “Party”) and Alvogen Malta
(Out-Licensing) Ltd., a Maltese corporation (“Alvogen” or “Party”, and together
with Pfenex, the “Parties”)

BACKGROUND

 

A.

Pursuant to that certain Development and License Agreement, dated as of February
25, 2019 (the “Agreement”), Pfenex granted Alvogen certain development and
commercialization rights with respect to the Product worldwide, excluding the
Excluded Territory;

 

 

B.

In connection with Alvogen negotiating a sub-licensing agreement with JAMP
PHARMA CORPORATION (“JAMP”) for the Canadian market, the Parties now desire to
amend the Agreement as set forth below;

 

NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:

 

 

1.

Capitalized terms not defined herein shall have the meaning set forth in the
Agreement.

 

 

2.

The Parties agree to amend the Agreement as follows:

 

 

a)

Nothing in Section 2.4 of the Agreement will limit or prevent JAMP, as Alvogen’s
Sublicensee, from conducting research and developing its own dossier to apply
for its own MAA Approval so as to be able to market a Competing Product after
the end of the Term, or enter into an agreement to in-license a Competing
Product for sale after the end of the Term, as long as neither Pfenex Technology
or the Product dossier are used.  

 

b)

Notwithstanding Section 4.1(a) of the Agreement, if Alvogen is obligated to
refund either (i) [***] and/or (i) [***], in each case (i) and (ii), if [***],
then Pfenex shall refund [***].  For clarity, no such refund shall be owed to
Alvogen by Pfenex if [***].  Notwithstanding anything to the contrary in this
Section 1(b), Pfenex’s obligation to refund Alvogen such amounts is contingent
on [***].  Without limiting the foregoing, Alvogen shall promptly notify Pfenex
(and in any event, within five (5) business days) upon learning whether a human
clinical trial with respect to the Product is required in Canada.  

 

c)

Section 10.1 of the Agreement is hereby amended and restated in its entirety as
follows: “Term. This Agreement shall become effective on the Effective Date and
continue on a country-by-country basis until the earlier of (i) twenty (20)
years following the First Commercial Sale in such country in the Territory, or
(ii) the date this Agreement is terminated in accordance with Section 10.2 (such
shorter period, the “Initial Term”).  Thereafter, this Agreement will
automatically renew for successive periods of two (2) years each (each such
renewal, a “Renewal Term”, and together with the Initial Term, the “Term”)
unless one Party gives the other Party written notice of non-renewal by no later
than twenty (20) months prior to the end

 

--------------------------------------------------------------------------------

 

 

of the Term. If Pfenex gives Alvogen notice of such non-renewal, Alvogen may
elect to extend this Agreement for one more term of two (2) years by giving
Pfenex notice therefore, no less than twelve (12) months prior to the end of the
then-current Term, as the case may be.  Beginning twelve (12) months prior to
the expiration of the Term or upon written notice by Alvogen that Pfenex has
materially breached this Agreement in accordance with Section 10.2(b)(i), and in
each case, notwithstanding Section 2.4, (a) at either Party’s request, the
Parties shall meet to discuss extensions of such Term in good faith and (b) at
Pfenex’s request and expense, Alvogen shall provide reasonable support to Pfenex
to obtain a duplicate of the MAA Approval in the Territory; provided, however,
that Pfenex may not Commercialize Product in the Territory under Pfenex’s
resulting MAA until after expiration of the Term or termination of the
agreement, as applicable.”  

 

d)

New Section 10.8 is added as follows: “Section 10.8 Additional Effects in case
of Termination of the Sublicense Agreement for Alvogen’s breach. If Alvogen
receives notification on termination of the Agreement with Sublicensee
(“Sublicense Agreement”) due to (a) Alvogen’s breach of the Sublicense Agreement
and Alvogen fails to remedy such breach, or (b) if the Sublicense Agreement is
terminated due to either (i) Alvogen’s insolvency, or (ii) Force Majeure
disabling Alvogen’s performance of the Sublicense Agreement, then Alvogen shall
put in contact Sublicensee and Pfenex to negotiate execution of an agreement for
the same market between Sublicensee and Pfenex (“New License Agreement”) within
a period of four (4) months. If Pfenex and Sublicensee execute a New License
Agreement, then: (x) Pfenex and Sublicensee shall notify Alvogen on the
consequences of such New License Agreement on the MAA held by Sublicensee,
Product License granted to Sublicensee and other relevant terms, (y) Alvogen
shall comply with written instruction of the parties to the New License
Agreement and (z) this Agreement shall stand terminated for such market.  If
Pfenex and Sublicensee fail to execute a New License Agreement within the
abovementioned timeline, then: (I) Sublicensee shall initiate cancellation of
the MAA within thirty (30) days, (II) the Product License of the Sublicensee
shall be terminated and  (III) Sublicensee shall covenant (and Pfenex and
Alvogen shall be a third party beneficiary therefor) that it will not exercise
any rights under the Product License. For the sake of clarity, nothing shall
limit Alvogen or Pfenex to apply for a new MAA based on the Pfenex
Technology.”  

 

e)

New Section 11.4.(f) is added as follows: “No limitation of liability shall
apply in case of Pfenex’s breach of exclusivity stipulated in Section
2.1.(a).”  

 

 

3.

All other provisions of the Agreement not amended by this Amendment shall remain
valid in un-amended form and content.

 

 

4.

This Amendment shall become effective on the Amendment Effective Date.

 

 

5.

This Amendment may be executed in one or more counterparts, each of which will
be deemed to be an original copy and all of which, when taken together, will be
deemed to constitute one and the same Amendment. The exchange of copies of this
Amendment and of signature pages by facsimile transmission shall constitute
effective execution and delivery of this Amendment as to the Parties and may be
used in lieu of the Amendment for all purposes. Signatures of the Parties
transmitted by facsimile shall be deemed to be their original signatures for all
purposes.

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorised representatives:

 

PFENEX INC.

By:

 

/s/ Evert B. Schimmelpennink

Name:

 

Evert B. Schimmelpennink

Title:

 

CEO

 

ALVOGEN MALTA (Out-Licensing) LTD.

By:

 

/s/ Mark Decesare

Name:

 

Mark Decesare

Title:

 

Finance Director

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.